Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/22 and 7/18/2022 have been considered by the examiner inasmuch as the listed documents have been submitted into the file wrapper in English.

Withdrawn Rejections and Response to Arguments
All rejections of newly canceled claims are withdrawn in view of Applicant’s cancelation of said claims.  
The rejection of claims 1, 2, 16, 20, 24, 26, 27, 29, 33, 37, 39, 41, 44, 48, 63, 64, 68, and 83 under 35 U.S.C. 103 as being unpatentable over WO2009/125986A2 is withdrawn in view of the filing dated 7/18/2022 in the file wrapper.
	Applicant’s arguments filed 7/18/2022 have been fully considered and are persuasive with regard to evidence of unexpected results supporting Applicant’s argument of nonobviousness as applicable to the amended claim scope.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach with sufficient specificity the particular combination (specifically DNA of a first plasmid in particular combination with mannitol and sucrose in the amounts claimed) claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 16, 20, 24, 26, 27, 29, 33, 37, 39, 41, 44, 48, 63, 64, 68, and 83 (renumbered 1-18) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617